Citation Nr: 1813684	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-21 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for bilateral tympanic membrane perforation (claimed as bone loss and previously rated as tympanoplasty), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1991 to August 1995 and from September 1996 to August 2013.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand for an additional medical opinion is required before the Board may proceed to a final adjudication of this matter.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The January 2014 rating decision denied a compensable rating for the Veteran's service-connected bilateral tympanic membrane perforation and denied service connection for cholesteatoma of the bilateral ear.  The Veteran's Notice of Disagreement (NOD), associated with the claims file in February 2014, only appealed the noncompensable rating of the bilateral tympanic membrane disability.  Consequently, the matter of service connection for cholesteatoma is not before the Board.  On appeal, the Veteran asserts that he is entitled to an increase in compensation for his tympanic membrane disability because he has suffered bone loss.  The Veteran's medical records from his time in service document that some of the bones inside his ears were removed, shortened, and/or replaced by implants.  (See October 1999 surgical report noting a foreshortened malleus, June 2002 report noting an absent malleus).  However, it is not clear from these records whether these procedures and the subsequent loss of bones in the Veteran's ears were a result of the Veteran's service-connected tympanic membrane condition or his nonservice-connected cholesteatoma condition.  Consequently, an opinion is required to provide the Board with further guidance on this question.

Additionally, the Veteran's tympanic membrane condition is rated under 38 C.F.R. § 4.87, Diagnostic Code 6211.  Under this Diagnostic Code, the highest schedular rating available is a noncompensable rating.  In the informal hearing presentation submitted in December 2017, the Veteran's representative asserted that the loss of the bones in the Veteran's ear entitled him to additional compensation on an extraschedular basis.  However, the medical evidence of record is insufficient to guide the Board in determining whether this is so, and if it is, what symptoms the loss of these bones has caused the Veteran to experience.  Without this information, determining whether, and how much, extraschedular relief should be provided is not possible at this point.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding/updated VA treatment records that are not already of record.

2. Arrange for an opinion from an appropriate examiner as to whether it is at least as likely as not (50 percent or greater probability) the bones that are no longer in the Veteran's bilateral ears are a consequence of the Veteran's bilateral tympanic membrane perforations, his bilateral cholesteatoma, or both.  If these missing bones are the result of his service-connected bilateral tympanic membrane perforations, the examiner should describe the symptoms and severity of the symptoms experienced by the Veteran as a result of these missing bones.  If the examiner determines that any of the information requested cannot be provided without an additional examination, the Veteran should be provided with an appropriate examination.  The examiner should provide a complete rationale for each opinion given, and cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claim on appeal.  If the claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

